         Case 2:20-mc-00103-MMB Document 19 Filed 10/05/20 Page 1 of 2
                                                                   USDC-SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC#:
                                                                   DATE FILED: 10/5/2020

PARK EMPLOYEES’ AND RETIREMENT
BOARD EMPLOYEES’ ANNUITY AND
BENEFIT FUND OF CHICAGO,

                               Plaintiff,
                                                                    20-mc-329 (RA)
                       v.
                                                                        ORDER
ENDO INTERNATIONAL PLC, RAJIV
KANISHKA LIYANAARCHCHIE DE
SILVA, SUKETU P. UPADHYAY, and
PAUL V. CAMPANELLI,

                               Defendants.

RONNIE ABRAMS, United States District Judge:

       On September 18, 2020, Plaintiff Park Employees’ and Retirement Board Employees’

Annuity and Benefit Fund of Chicago filed a motion to quash a Rule 45 subpoena issued by

Defendants Endo International plc, Rajiv Kanishka Liyanaarachchie De Silva, Suketu P.

Upadhyay, and Paul v. Campanelli—all of whom are Defendants in litigation pending in

Philadelphia, Pelletier v. Endo International plc, et al., No. 17-cv-5114 (E.D. Pa.) (Baylson, J.)

(the “Philadelphia Action”)—to Virtu Financial, Inc. (“Virtu”), a non-party. On September 24,

Defendants filed a letter consenting to transferring the motion to the Eastern District of

Pennsylvania pursuant to Rule 45(f) of the Federal Rules of Civil Procedure. See Dkt. 12. On

October 2, 2020, Virtu filed the attached letter indicating that it, too, consents to transfer of this

case to the Eastern District of Pennsylvania.        Moreover, no party has shown cause why

“extraordinary circumstances” do not justify transfer pursuant to Rule 45(f). See Dkt. 15.

       Accordingly, for the reasons set forth in the Court’s September 28, 2020 Order, id., the

Court hereby orders this case to be transferred to the United States District Court for the Eastern

District of Pennsylvania pursuant to Rule 45(f) of the Federal Rules of Civil Procedure. The

Clerk of Court is respectfully directed to immediately transfer the case, notwithstanding the
         Case 2:20-mc-00103-MMB Document 19 Filed 10/05/20 Page 2 of 2


requirements of Local Rule 83.1, to terminate ECF No. 1, and to close the case in this District.

SO ORDERED.

Dated:         October 5, 2020
               New York, New York

                                                     ________________________________
                                                     Ronnie Abrams
                                                     United States District Judge




                                                2
